                            Case 3:17-cv-06124-RS Document 163 Filed 09/01/21 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez (pro hac vice)
                     2   600 Brickell Avenue, Suite 1600
                         Miami, FL 33131
                     3   T: 305.415.3000
                         F: 305.415.3001
                     4   annemarie.estevez@morganlewis.com

                     5   Stephanie Schuster (pro hac vice)
                         Patrick A. Harvey (pro hac vice)
                     6   1111 Pennsylvania Avenue NW
                         Washington, DC 20004
                     7   T: 202.739-3000
                         F: 202.739-3001
                     8   stephanie.schuster@morganlewis.com
                         patrick.harvey@morganlewis.com
                     9
                         Kathy H. Gao (CA Bar No. 259019)
                    10   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071
                    11   T: (213) 612-2500
                         F: (213) 612-2501
                    12   kathy.gao@morganlewis.com

                    13   Attorneys for Defendants
                    14
                                                 IN THE UNITED STATES DISTRICT COURT
                    15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                        SAN FRANCISCO DIVISION
                    16
                         SCOTT CRAWFORD,
                    17                                               Case No. 3:17-cv-02664-RS
                                                Plaintiff,
                    18                                               ORDER
                                        v.
                    19                                               STIPULATED REQUEST
                         UBER TECHNOLOGIES, INC. and                 TO CONTINUE THE
                    20   RASIER, LLC,                                STATUS CONFERENCE
                    21                          Defendants.
                    22   STEPHAN NAMISNAK and FRANCIS
                         FALLS,                                      Case No. 3:17-cv-06124-RS
                    23
                                                Plaintiffs,          STIPULATED REQUEST TO
                    24                                               CONTINUE THE STATUS
                                        v.                           CONFERENCE
                    25
                         UBER TECHNOLOGIES, INC. and
                    26   RASIER, LLC,
                    27                          Defendants.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP             Case No-3:17-cv-02664-RS                           STIPULATED REQUEST TO CONTINUE
 ATTORNEYS AT LAW        Case No. 3:17-cv-06124-RS                                      STATUS CONFERENCE
 WASHINGTON, D.C.
        Case 3:17-cv-06124-RS Document 163 Filed 09/01/21 Page 2 of 3



 1          Pursuant to Civil Local Rule 6-2, Plaintiffs Scott Crawford, Stephan Namisnak, and Francis

 2   Falls, and Defendants Uber Technologies, Inc. and Rasier, LLC, hereby make a stipulated request

 3   to continue the status conference scheduled for September 9, 2021 by one week to September 16,

 4   and to extend the corresponding deadline for filing the Joint Subsequent Case Management

 5   Statement by one week as well.

 6          As explained in the accompanied declaration of Patrick Harvey, good cause exists to

 7   continue the status conference because Defendants’ counsel has another hearing in federal court

 8   scheduled at the same time as the September 9 conference. Good cause further exists to extend the

 9   deadline for filing the Joint Subsequent Case Management Statement because Plaintiffs’ lead

10   counsel are based in New Orleans and affected by the impact of Hurricane Ida. Because the Court

11   has already represented that the existing trial date and deadlines will need to be vacated as a result

12   of the Court’s schedule, this one-week extension should not have a material impact on the schedule

13   of the case.

14          WHEREFORE, it is hereby STIPULATED AND AGREED, that the status conference

15   scheduled for September 9, 2021 is continued to September 16, 2021, and the deadline for filing

16   the Joint Subsequent Case Management Statement is extended from September 2, 2021 to

17   September 9, 2021.

18

19
      Dated: August 31, 2021                               Respectfully submitted,
20

21
      BIZER AND DEREUS, LLC                                MORGAN, LEWIS & BOCKIUS LLP
22
      By:     /s/ Garret Dereus                            By:    /s/ Anne Marie Estevez
23            Garret DeReus                                       Anne Marie Estevez
              Andrew Bizer                                        Stephanie Schuster
24
                                                                  Patrick Harvey
25    AQUA TERRA AERIS LAW GROUP                                  Clara Kollm
                                                                  Kathy H. Gao
26    By:     /s/ William Most
              William Most                                 Attorneys for Defendants
27
      Attorneys for Plaintiffs
28
     Case No-3:17-cv-02664-RS                                         STIPULATED REQUEST TO CONTINUE
     Case No. 3:17-cv-06124-RS
                                                       1                          STATUS CONFERENCE
        Case 3:17-cv-06124-RS Document 163 Filed 09/01/21 Page 3 of 3



 1

 2                               LOCAL CIVIL RULE 5-1(i) Certification
 3          I hereby certify that concurrence in the filing of the document has been obtained from each

 4   of the other Signatories on this document.

 5                                                s/Anne Marie Estevez

 6

 7          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8
                        1 2021
      Dated: September ___,                              _______________________________
 9                                                       RICHARD SEEBORG
10                                                       United States Chief District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No-3:17-cv-02664-RS                                      STIPULATED REQUEST TO CONTINUE
     Case No. 3:17-cv-06124-RS
                                                     2                         STATUS CONFERENCE
